Citation Nr: 1211916	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  12-01 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for a low back disorder.  


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service in the U.S. Army from June 1978 to April 1984, and in the Air National Guard from September 1991 to July 1992, and from November 1995 to May 2008.  His service in the National Guard consisted of both periods of active duty and active duty for training (ADT).  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a February 2010 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).
FINDINGS OF FACT

1.  The Veteran sustained several low back injuries in service. 

2.  Symptoms of a low back disorder were not chronic in service. 

3.  Symptoms of a low back disorder have been continuous since service separation. 

4.  The Veteran's low back disability, diagnosed as chronic recurrent lumbar strain, degenerative spondylitic changes of the lumbar spine, and right sacroiliac joint dysfunction, is related to his active service. 


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a low back disability of chronic recurrent lumbar strain, degenerative spondylitic changes of the lumbar spine, and right sacroiliac joint dysfunction have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Given the favorable disposition herein of a grant of service connection for lumbar spine disability, no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file, lay and medical.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Low Back Disorder

The Veteran contends that he injured his low back on various occasions during active service, and that he has had continuous low back problems since service.  In a December 2011 VA Form 9, the Veteran wrote that he had experienced back pain for over ten years, dating its inception to 2001.  

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran sustained back injuries in service, but that symptoms of a low back disorder were not chronic in service.  In April 1996, he reported low back pain for less than a week with no precipitating trauma (although it was noted that the Veteran bruised his sacrum the day prior).  The doctor assessed low back pain with possible radicular involvement (based on complaints of right buttock and leg pain), due to a herniated nucleus pulposis or sacroiliitis.  The Veteran was given pain medication, instructed on back exercises, and told to return in two weeks if the pain persisted; however, there is no indication that the Veteran returned for treatment.    

In November 2000, service treatment records show that the Veteran injured his back while lifting luggage.  He was diagnosed with a low back strain, and treatment records show that the pain resolved by January 2001.  In July 2001, the Veteran injured his low back again while loading a weapons system.  The service doctor assessed low back pain and prescribed physical therapy.  At the initial physical therapy assessment on the following day, the therapist noted insidious onset of low back pain three weeks prior, and assessed sacroiliac joint dysfunction versus lumbar derangement.  The treatment entry does not indicate any opinion that the right sacroiliac joint dysfunction was of a congenital nature.

The next documented episode of back pain occurred in March 2005, when service treatment records document that the Veteran injured his back while lifting sheetrock.  X-rays were essentially unremarkable (although they showed compression deformity of L1, and mild disc interspace narrowing at L5-S1 could not be excluded), and the Veteran was diagnosed with a back strain.  Service treatment records show the pain resolved by April 2005.  Finally, in September 2005, the Veteran again sought treatment for back pain that resolved by November 2005.  

The Veteran's service treatment records indicate that his low back problems resolved with treatment.  The Veteran was not placed on permanent profile or permanent restriction in service because of his low back pain.  Moreover, there was no additional documentation of complaints, diagnosis, or treatment for back pain after 2005.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).
   
The Board next finds that the weight of the evidence is at least in relative equipoise as to whether the Veteran's low back disorder symptoms have been continuous since service separation in May 2008.  In August 2009, the Veteran sought treatment at Hill Air Force Base for his back pain, and X-rays showed mild spondylitic degenerative changes.  At the December 2009 VA examination, the Veteran reported on and off back pain since 1994, when he fell during training and suffered a back strain.  Currently, he reported constant pain and flare-ups involving a pulling sensation in his back and worsening pain.  He stated that his pain was aggravated when driving, and he felt it particularly near the sacroiliac joints and the paraspinal muscles of the lumbar spine.  The Veteran stated that sitting also aggravated his back pain, and he was unable to bend fully, do yard work, or shovel.  He reported that standing and walking were limited to 10 to 15 minutes before he experienced a flare-up of back pain.  In light of the documented multiple injuries and complaints of back pain during service, the Board finds the Veteran's report of continuous back pain since service separation to be credible, and that there is a balance in the evidence as to continuity of symptoms since service separation.  See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (finding that lay statements are competent on in-service symptoms and post-service symptoms of dizziness, loss of balance, hearing trouble, stumble and fall, and tinnitus that later formed the basis of diagnosis of Meniere's disease).

Next, the Board finds that the evidence is also at least in relative equipoise on the question of whether the current low back disability of chronic recurrent lumbar strain, degenerative spondylitic changes of the lumbar spine, and right sacroiliac joint dysfunction is related to active service.  In addition to the factual basis of continuous post-service symptoms of a low back disorder, and partly upon that history, the 2009 VA examiner assessed chronic recurrent lumbar strain, mild degenerative spondylitic changes of the lumbar spine (as seen on the 2009 X-ray study), and a right sacroiliac joint dysfunction.  The VA examiner further opined that the degenerative spondylitic changes of the lumbar spine were more likely than not age related, an opinion that tends to weigh against a finding of relationship to the in-service injuries.  

The VA examiner did not indicate an opinion as to the etiology of the right sacroiliac joint dysfunction.  However, the VA examiner in 2009 also opined that most of the Veteran's low back symptoms were related to the right sacroiliac joint dysfunction, a condition that was diagnosed while the Veteran was still in active service in 2001; thus, the 2009 VA examiner's opinion, in part, supports the Veteran's contentions that his current low back problems are related to the back problems he experienced during active service.  Resolving reasonable doubt on this question in the Veteran's favor, the Board finds that the current low back disabilities of chronic recurrent lumbar strain, degenerative spondylitic changes of the lumbar spine, and right sacroiliac joint dysfunction are related to active service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.   


ORDER

Service connection for a low back disability of chronic recurrent lumbar strain, degenerative spondylitic changes of the lumbar spine, and right sacroiliac joint dysfunction is granted.  




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


